Citation Nr: 0802349	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  07-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard from October 
1932 to August 1935.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that same rating decision, the RO granted service connection 
for tinnitus, and assigned a 10 percent disability rating 
effective from May 2006.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss, 
as an organic disease of the nervous system, be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In June 2006, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).


The Board finds that the content of the June 2006 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the October 2006 
rating decision and September 2007 SOC explained the basis 
for the RO's action, and the SOC provided him with an 
additional 60-day period to submit more evidence.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The RO's June 2006 
VCAA letter contained an explanation of the Dingess criteria.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In the present case, it is not clear whether the veteran 
served for 90 days or more during his membership in the 
National Guard, and it appears likely that he did not.  
However, assuming solely for the purpose of the present 
decision that he did, and in order to give him the maximum 
consideration, the Board will consider the above presumption 
herein.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited bilateral hearing loss 
or during service is not fatal to his claim.  The laws and 
regulations do not strictly require in-service complaint of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court of Appeals for Veterans Claims 
has held where there is no evidence of the veteran's claimed 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service . . . 
."  Hensley, supra, 5 Vet. App. at 160 (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the veteran has current hearing 
loss disability that is causally related to service.

With regard to hearing loss, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The RO was unable to obtain the veteran's service medical 
records (SMRs), with the exception of his enlistment 
examination.  In the absence of SMRs that are presumed lost 
or destroyed, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule, is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  At the veteran's enlistment 
examination in October 1932, he had 20/20 hearing 
bilaterally.  

On the authorized VA audiological evaluation in September 
2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
70
65
LEFT
40
60
75
75
65

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 in the left ear.  
Therefore, the veteran demonstrates current hearing loss 
under the criteria of 38 C.F.R. § 3.385 because he has an 
auditory threshold of 40 decibels of greater, at least three 
of the thresholds are at 26 decibels or greater, and his 
speech recognition scores are less than 94 percent.

At the September 2006 VA examination the veteran said that 
during service he was in training for two weeks each year 
with the National Guard, when he was exposed to the firing of 
howitzers and pistols without hearing protection.  He 
reported post-service noise exposure from hunting, farm 
equipment, riding motorcycles, saws and grinders, and a 
welding shop.  He said that he had privately purchased 
hearing aids three times.

The VA examiner also reviewed the veteran's claims file, and 
diagnosed him with severe high frequency sensorineural 
hearing loss with fair bilateral word discrimination 
abilities.  The examiner expressed the opinion that, because 
of the veteran's non-military noise exposure, it is less 
likely as not that his current hearing loss is a result of 
noise exposure in the military.

Moreover, there is no evidence showing complaints of, or 
treatment for, bilateral hearing loss for many years after 
the veteran left the National Guard in 1935.  Without medical 
evidence documenting the severity of the veteran's hearing 
impairment, the Board is unable to determine that the veteran 
suffered from impaired hearing as defined by the governing 
regulation within the first year after he was separated from 
service.  

We recognize the sincerity of the arguments advanced by the 
veteran that his bilateral hearing loss is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, hearing loss requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.

Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


